DETAILED ACTION
In response to the Amendments filed on September 22, 2021, claims 1-8 are still withdrawn and claims 10-12 are amended. Currently, claims 10-12 are further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 22, 2021.  These drawings are accepted.

Specification
The amendments to the specification filed on September 22, 2021 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson (US Pat. No. 4,929,236).
Claim 10. Sampson discloses a surgical device deployment tool, the tool comprising: 


    PNG
    media_image1.png
    287
    515
    media_image1.png
    Greyscale

a shaft (40) attached to said distal end of said handle member (i.e., catheter 40 is attached to both ends of fitting 42), said shaft extending distally and terminating at a shaft head (50) (Fig. 1); and 
a hollow hood (10) attached to said shaft head, said hollow hood having an inner surface (i.e., inner surface of housing 10 forming outlet cavity 22) forming a cavity (22) inside said hollow hood, said cavity formed between said inner surface and an adjacent outside surface of said shaft head (Fig. 3), wherein said cavity of said hollow hood is sized to receive a plurality of distal tips of fins of a surgical instrument configured to slide inside said cavity inside said hollow hood (i.e., since outlet cavity 22 can receive fingers 44 of fitting 42, outlet cavity 22 is sized to be capable of receiving a plurality of distal tips of fins of a surgical instrument configured to slide inside outlet cavity 22 of housing 10 in the same manner as fingers 44 can slide inside of outlet cavity 22 into a locking configuration as illustrated in Fig. 3, since the limitation of “a plurality of distal tips of fins of a surgical instrument configured to slide inside said cavity inside said hollow hood “ is not positively required).
Claim 11. Sampson discloses the surgical device deployment tool of claim 10, wherein said hollow hood removably attached to said shaft head (col. 5, lines 8-14; i.e., since fitting in the forms illustrated in Fig. 4 allows for housing 10 to be removably attached).
Claim 12. Sampson discloses the surgical device deployment tool of claim 11, wherein, in a non-deployed state, said plurality of distal tips of fins of said surgical instrument are removably secured within said hollow hood (Fig. 4; col. 5, lines 8-14; i.e., since catheter and fitting can be removed from housing 10, outlet cavity 22 of housing 10 is further capable of allowing for fingers 44 to be removably secured therein). Again, since the plurality of distal tips of fins of said surgical instrument is not positively required, Sampson discloses that outlet cavity 22 of housing 10 is capable of allowing for said plurality of distal tips of fins of said surgical instrument to be removal secured within housing 10 in a non-deployed state in a similar manner as fingers 44 of fitting 42 is disclosed to be capable of (col. 5, lines 8-14).

Response to Arguments
With respect to the previous drawing objection, the replacement drawing with the amendment as noted by applicant on pg. 7 of the remarks is considered sufficient to clarifying the previously noted informality. Therefore, the previous drawing objection is hereby withdrawn.

With respect to the previous objection to the specification, the amendment as noted by applicant on pgs. 7-8 of the remarks is considered sufficient to clarifying the previously noted informalities. Therefore, the previous objection to the disclosure is hereby withdrawn.

With respect to the previous objections to the claims, the amendment as noted on pg. 8 of the remarks is considered sufficient to clarifying the informalities. Therefore, the previous objections to the drawings are hereby withdrawn.

Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783